DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the early growth stage" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the mature stage" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the denitrification reaction" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7-10 are rejected as depending from a rejected base claim.

Allowable Subject Matter
Claims 1-5 allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Per claim 1, while it is known in the art to provide a subsurface flow constructed wetland (SFCW), comprising:
1)    a sand layer 2)    a filter layer disposed on the sand layer (see, for example, US 2016/0207808), and it is known in the art to provide 3)    a gabion module disposed on the filter layer, the gabion module comprising a gabion box comprising a plant layer and a filler layer (see, for example, US 2017/0107131), in the examiner’s opinion, the prior art fails to teach or render obvious the wetland further comprising the sand layer having a ventilation property of 90 mL/(cm-s) and a permeation rate of less than 0.3 kg/m2/h under a two-meter-high pressure head and the filter layer comprising fine sand with a particle size of 0.25-0.35 cm; and the filler layer being disposed on the plant layer.

Conclusion  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165.  The examiner can normally be reached on M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
04/06/21